Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 16, 2014

                                      No. 04-14-00360-CV

                                     Jennifer L. ZUNIGA,
                                    Appellant/Cross-Appellee

                                                v.

         Christopher MEDINA (Cross-Appellant), Richard Medina, and Shelly Medina,
                                      Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-10872
                            Honorable Larry Noll, Judge Presiding

                                         ORDER
        The reporter’s record was due July 1, 2014, but it was not filed. This court notified the
court reporter that the reporter’s record was late. The court reporter responded to our notice by
stating that the record was not filed because appellant Jennifer Zuniga has not paid or made
arrangements to pay the reporter’s fee to prepare the record and that appellant is not entitled to
the record without paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).

        We order appellant to provide written proof to this court on or before July 28, 2014 that
either (1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have been
made to pay the reporter’s fee or (2) appellant is entitled to the record without prepayment of the
reporter’s fee. See TEX. R. APP. P. 20.1, 35.3(b). If appellant fails to file such proof within the
time provided, Zuniga’s brief will be due August 15, 2014, and the court will only consider
those issues or points raised in her brief that may be decided with reference to the part of the
reporter’s record requested and paid for by the cross-appellant. See TEX. R. APP. P. 37.3(c).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court